                                                                   1   EDWARD P. MURPHY (State Bar No. 182778)
                                                                   2   FORAN GLENNON PALANDECH
                                                                       PONZI & RUDLOFF PC
                                                                   3   2000 Powell Street, Suite 900
                                                                   4   Emeryville, California 94608
                                                                       Telephone: (510) 740-1500
                                                                   5   Facsimile: (510) 740-1501
                                                                   6   E-mail: emurphy@fgppr.com

                                                                   7   Attorneys for Defendant DEARBORN
                                                                   8   NATIONAL LIFE INSURANCE COMPANY

                                                                   9                UNITED STATES DISTRICT COURT OF CALIFORNIA
                                                                  10
                                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
FORAN GLENNON PALANDECH PONZI &




                                                                  12   LOVADA WORKMAN,                                 No. 2:17-CV-04515-ODW (SSx)
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13                      Plaintiff,                  STIPULATED PROTECTIVE
                                                                                                                      ORDER
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14
                                           (510) 740-1500




                                                                             vs.
                                                                  15                                                  Amended Complaint Filed: 08/31/17
                                                                                                                      Trial Date:              05/07/19
                                                                  16   DEARBORN NATIONAL LIFE
                                                                       INSURANCE COMPANY,
                                                                  17

                                                                  18                      Defendant.             /
                                                                  19
                                                                  20   1.    A. PURPOSES AND LIMITATIONS
                                                                  21         Discovery in this action is likely to involve production of confidential,
                                                                  22   proprietary, or private information for which special protection from public
                                                                  23   disclosure and from use for any purpose other than prosecuting this litigation may be
                                                                  24   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                                                                  25   the following Stipulated Protective Order. The parties acknowledge that this Order
                                                                  26   does not confer blanket protections on all disclosures or responses to discovery and
                                                                  27   that the protection it affords from public disclosure and use extends only to the
                                                                  28
                                                                                                                -1-
                                                                                                STIPULATED PROTECTIVE ORDER;
                                                                                                CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1   limited information or items that are entitled to confidential treatment under the
                                                                   2   applicable legal principles. The parties further acknowledge, as set forth in Section
                                                                   3   12.3, below, that this Stipulated Protective Order does not entitle them to file
                                                                   4   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                                                                   5   that must be followed and the standards that will be applied when a party seeks
                                                                   6   permission from the court to file material under seal.
                                                                   7         B. GOOD CAUSE STATEMENT
                                                                   8         This action is likely to involve information protected by the attorney-client
                                                                   9   privilege and/or attorney work product doctrine for which special protection from
                                                                  10   public disclosure and from use for any purpose other than prosecution of this action is
                                                                  11   warranted. It is also possible that as this case proceeds other information may be
FORAN GLENNON PALANDECH PONZI &




                                                                  12   produced, which is business proprietary. Such confidential materials and information
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13   consist of information which may be privileged or otherwise protected from
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14   disclosure under state or federal statutes, court rules, case decisions, or common law.
                                           (510) 740-1500




                                                                  15   Accordingly, to expedite the flow of information, to facilitate the prompt resolution
                                                                  16   of disputes over confidentiality of discovery materials, to adequately protect
                                                                  17   information the parties are entitled to keep confidential, to ensure that the parties are
                                                                  18   permitted reasonable necessary uses of such material in preparation for and in the
                                                                  19   conduct of trial, to address their handling at the end of the litigation, and serve the
                                                                  20   ends of justice, a protective order for such information is justified in this matter. It is
                                                                  21   the intent of the parties that information will not be designated as confidential for
                                                                  22   tactical reasons and that nothing be so designated without a good faith belief that it
                                                                  23   has been maintained in a confidential, non-public manner, and there is good cause
                                                                  24   why it should not be part of the public record of this case.
                                                                  25   2.    DEFINITIONS
                                                                  26         2.1    Action: This pending federal lawsuit entitled “Lovada Workman,
                                                                  27   Plaintiff v. Dearborn National Life Insurance Company, Defendants” filed in the
                                                                  28   United Stated District of California, Central District, on or about June 19, 2017,
                                                                                                                 -2-
                                                                                                 STIPULATED PROTECTIVE ORDER;
                                                                                                 CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1   amended on or about August 31, 2017, and assigned Case Number. 2:17-CV-04515-
                                                                   2   ODW-SS.
                                                                   3         2.2    Challenging Party: a Party or Non-Party that challenges the designation
                                                                   4   of information or items under this Order.
                                                                   5         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                                   6   how it is generated, stored or maintained) or tangible things that qualify for protection
                                                                   7   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                                                   8   Cause Statement.
                                                                   9         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                  10   support staff).
                                                                  11         2.5    Designating Party: a Party or Non-Party that designates information or
FORAN GLENNON PALANDECH PONZI &




                                                                  12   items that it produces in disclosures or in responses to discovery as
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13   “CONFIDENTIAL.”
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14         2.6    Disclosure or Discovery Material: all items or information, regardless of
                                           (510) 740-1500




                                                                  15   the medium or manner in which it is generated, stored, or maintained (including,
                                                                  16   among other things, testimony, transcripts, and tangible things), that are produced or
                                                                  17   generated in disclosures or responses to discovery in this matter.
                                                                  18         2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                  19   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                  20   an expert witness or as a consultant in this Action.
                                                                  21         2.8    House Counsel: attorneys who are employees of a party to this Action.
                                                                  22   House Counsel does not include Outside Counsel of Record or any other outside
                                                                  23   counsel.
                                                                  24         2.9    Non-Party: any natural person, partnership, corporation, association, or
                                                                  25   other legal entity not named as a Party to this action.
                                                                  26         2.10 Outside Counsel of Record: attorneys who are not employees of a party
                                                                  27   to this Action but are retained to represent or advise a party to this Action and have
                                                                  28
                                                                                                                -3-
                                                                                                STIPULATED PROTECTIVE ORDER;
                                                                                                CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                                                   2   has appeared on behalf of that party, and includes support staff.
                                                                   3         2.11 Party: any party to this Action, including all of its officers, directors,
                                                                   4   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                   5   support staffs).
                                                                   6         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                                                   7   Discovery Material in this Action.
                                                                   8         2.13 Professional Vendors: persons or entities that provide litigation support
                                                                   9   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                                  10   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                  11   and their employees and subcontractors.
FORAN GLENNON PALANDECH PONZI &




                                                                  12         2.14 Protected Material: any Disclosure or Discovery Material that is
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13   designated as “CONFIDENTIAL.”
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                           (510) 740-1500




                                                                  15   from a Producing Party.
                                                                  16   3.    SCOPE
                                                                  17         The protections conferred by this Stipulation and Order cover not only
                                                                  18   Protected Material (as defined above), but also (1) any information copied or
                                                                  19   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                                  20   compilations of Protected Material; and (3) any testimony, conversations, or
                                                                  21   presentations by Parties or their Counsel that might reveal Protected Material. Any
                                                                  22   use of Protected Material at trial shall be governed by the orders of the trial judge.
                                                                  23   This Order does not govern the use of Protected Material at trial.
                                                                  24   4.    DURATION
                                                                  25         Even after final disposition of this litigation, the confidentiality obligations
                                                                  26   imposed by this Order shall remain in effect until a Designating Party agrees
                                                                  27   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                                  28   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                                                                                                 -4-
                                                                                                 STIPULATED PROTECTIVE ORDER;
                                                                                                 CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1   or without prejudice; and (2) final judgment herein after the completion and
                                                                   2   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                                   3   including the time limits for filing any motions or applications for extension of time
                                                                   4   pursuant to applicable law.
                                                                   5   5.    DESIGNATING PROTECTED MATERIAL
                                                                   6         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                                   7         Each Party or Non-Party that designates information or items for protection
                                                                   8   under this Order must take care to limit any such designation to specific material that
                                                                   9   qualifies under the appropriate standards. The Designating Party must designate for
                                                                  10   protection only those parts of material, documents, items, or oral or written
                                                                  11   communications that qualify so that other portions of the material, documents, items,
FORAN GLENNON PALANDECH PONZI &




                                                                  12   or communications for which protection is not warranted are not swept unjustifiably
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13   within the ambit of this Order.
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                           (510) 740-1500




                                                                  15   that are shown to be clearly unjustified or that have been made for an improper
                                                                  16   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                                  17   unnecessary expenses and burdens on other parties) may expose the Designating
                                                                  18   Party to sanctions.
                                                                  19         If it comes to a Designating Party’s attention that information or items that it
                                                                  20   designated for protection do not qualify for protection, that Designating Party must
                                                                  21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                  22         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                                  23   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                                                  24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                                                  25   under this Order must be clearly so designated before the material is disclosed or
                                                                  26   produced.
                                                                  27

                                                                  28
                                                                                                                -5-
                                                                                                STIPULATED PROTECTIVE ORDER;
                                                                                                CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1         Designation in conformity with this Order requires:
                                                                   2                (a) for information in documentary form (e.g., paper or electronic
                                                                   3   documents, but excluding transcripts of depositions or other pretrial or trial
                                                                   4   proceedings), that the Producing Party affix at a minimum, the legend
                                                                   5   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                                                   6   contains protected material. If only a portion or portions of the material on a page
                                                                   7   qualifies for protection, the Producing Party also must clearly identify the protected
                                                                   8   portion(s) (e.g., by making appropriate markings in the margins).
                                                                   9         A Party or Non-Party that makes original documents available for inspection
                                                                  10   need not designate them for protection until after the inspecting Party has indicated
                                                                  11   which documents it would like copied and produced. During the inspection and
FORAN GLENNON PALANDECH PONZI &




                                                                  12   before the designation, all of the material made available for inspection shall be
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14   it wants copied and produced, the Producing Party must determine which documents,
                                           (510) 740-1500




                                                                  15   or portions thereof, qualify for protection under this Order. Then, before producing
                                                                  16   the specified documents, the Producing Party must affix the “CONFIDENTIAL
                                                                  17   legend” to each page that contains Protected Material. If only a portion or portions of
                                                                  18   the material on a page qualifies for protection, the Producing Party also must clearly
                                                                  19   identify the protected portion(s) (e.g., by making appropriate markings in the
                                                                  20   margins).
                                                                  21                (b) for testimony given in depositions that the Designating Party
                                                                  22   identify the Disclosure or Discovery Material on the record, before the close of the
                                                                  23   deposition all protected testimony.
                                                                  24                (c) for information produced in some form other than documentary and
                                                                  25   for any other tangible items, that the Producing Party affix in a prominent place on
                                                                  26   the exterior of the container or containers in which the information is stored the
                                                                  27   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                                                  28
                                                                                                                -6-
                                                                                                STIPULATED PROTECTIVE ORDER;
                                                                                                CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1   protection, the Producing Party, to the extent practicable, shall identify the protected
                                                                   2   portion(s).
                                                                   3         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                                   4   failure to designate qualified information or items does not, standing alone, waive the
                                                                   5   Designating Party’s right to secure protection under this Order for such material.
                                                                   6   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                                   7   efforts to assure that the material is treated in accordance with the provisions of this
                                                                   8   Order.
                                                                   9   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                  10         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                                                                  11   designation of confidentiality at any time that is consistent with the Court’s
FORAN GLENNON PALANDECH PONZI &




                                                                  12   Scheduling Order.
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14   resolution process under Local Rule 37.1 et seq.
                                           (510) 740-1500




                                                                  15         6.3     The burden of persuasion in any such challenge proceeding shall be on
                                                                  16   the Designating Party. Frivolous challenges, and those made for an improper purpose
                                                                  17   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                                  18   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                                  19   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                                                  20   material in question the level of protection to which it is entitled under the Producing
                                                                  21   Party’s designation until the Court rules on the challenge.
                                                                  22   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                  23         7.1     Basic Principles. A Receiving Party may use Protected Material that is
                                                                  24   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                  25   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                                                  26   Protected Material may be disclosed only to the categories of persons and under the
                                                                  27   conditions described in this Order. When the Action has been terminated, a
                                                                  28
                                                                                                                 -7-
                                                                                                 STIPULATED PROTECTIVE ORDER;
                                                                                                 CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                                   2   DISPOSITION).
                                                                   3         Protected Material must be stored and maintained by a Receiving Party at a
                                                                   4   location and in a secure manner that ensures that access is limited to the persons
                                                                   5   authorized under this Order.
                                                                   6         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                                   7   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                                   8   Receiving Party may disclose any information or item designated
                                                                   9   “CONFIDENTIAL” only to:
                                                                  10                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                                                                  11   well as employees of said Outside Counsel of Record to whom it is reasonably
FORAN GLENNON PALANDECH PONZI &




                                                                  12   necessary to disclose the information for this Action;
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13                (b) the officers, directors, and employees (including House Counsel) of
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                           (510) 740-1500




                                                                  15                (c) Experts (as defined in this Order) of the Receiving Party to whom
                                                                  16   disclosure is reasonably necessary for this Action and who have signed the
                                                                  17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                  18                (d) the court and its personnel;
                                                                  19                (e) court reporters and their staff;
                                                                  20                (f) professional jury or trial consultants, mock jurors, and Professional
                                                                  21   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                                                  22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                  23                (g) the author or recipient of a document containing the information or a
                                                                  24   custodian or other person who otherwise possessed or knew the information;
                                                                  25                (h) during their depositions, witnesses, and attorneys for witnesses, in
                                                                  26   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                                                                  27   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
                                                                  28   will not be permitted to keep any confidential information unless they sign the
                                                                                                                -8-
                                                                                                STIPULATED PROTECTIVE ORDER;
                                                                                                CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                                                   2   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                                                   3   deposition testimony or exhibits to depositions that reveal Protected Material may be
                                                                   4   separately bound by the court reporter and may not be disclosed to anyone except as
                                                                   5   permitted under this Stipulated Protective Order; and
                                                                   6                (i) any mediator or settlement officer, and their supporting personnel,
                                                                   7   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                                   8   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                   9         OTHER LITIGATION
                                                                  10         If a Party is served with a subpoena or a court order issued in other litigation
                                                                  11   that compels disclosure of any information or items designated in this Action as
FORAN GLENNON PALANDECH PONZI &




                                                                  12   “CONFIDENTIAL,” that Party must:
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13                (a) promptly notify in writing the Designating Party. Such notification
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14   shall include a copy of the subpoena or court order;
                                           (510) 740-1500




                                                                  15                (b) promptly notify in writing the party who caused the subpoena or
                                                                  16   order to issue in the other litigation that some or all of the material covered by the
                                                                  17   subpoena or order is subject to this Protective Order. Such notification shall include
                                                                  18   a copy of this Stipulated Protective Order; and
                                                                  19                (c) cooperate with respect to all reasonable procedures sought to be
                                                                  20   pursued by the Designating Party whose Protected Material may be affected.
                                                                  21         If the Designating Party timely seeks a protective order, the Party served with
                                                                  22   the subpoena or court order shall not produce any information designated in this
                                                                  23   action as “CONFIDENTIAL” before a determination by the court from which the
                                                                  24   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                  25   permission. The Designating Party shall bear the burden and expense of seeking
                                                                  26   protection in that court of its confidential material and nothing in these provisions
                                                                  27   should be construed as authorizing or encouraging a Receiving Party in this Action to
                                                                  28   disobey a lawful directive from another court.
                                                                                                                 -9-
                                                                                                 STIPULATED PROTECTIVE ORDER;
                                                                                                 CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                                   2         PRODUCED IN THIS LITIGATION
                                                                   3                (a) The terms of this Order are applicable to information produced by a
                                                                   4   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                                                   5   produced by Non-Parties in connection with this litigation is protected by the
                                                                   6   remedies and relief provided by this Order. Nothing in these provisions should be
                                                                   7   construed as prohibiting a Non-Party from seeking additional protections.
                                                                   8                (b) In the event that a Party is required, by a valid discovery request, to
                                                                   9   produce a Non-Party’s confidential information in its possession, and the Party is
                                                                  10   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                                  11   confidential information, then the Party shall:
FORAN GLENNON PALANDECH PONZI &




                                                                  12                       (1) promptly notify in writing the Requesting Party and the Non-
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13   Party that some or all of the information requested is subject to a confidentiality
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14   agreement with a Non-Party;
                                           (510) 740-1500




                                                                  15                       (2) promptly provide the Non-Party with a copy of the Stipulated
                                                                  16   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                                                  17   specific description of the information requested; and
                                                                  18                       (3) make the information requested available for inspection by the
                                                                  19   Non-Party, if requested.
                                                                  20                (c) If the Non-Party fails to seek a protective order from this court
                                                                  21   within 14 days of receiving the notice and accompanying information, the Receiving
                                                                  22   Party may produce the Non-Party’s confidential information responsive to the
                                                                  23   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                                  24   Party shall not produce any information in its possession or control that is subject to
                                                                  25   the confidentiality agreement with the Non-Party before a determination by the court.
                                                                  26   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                                  27   of seeking protection in this court of its Protected Material.
                                                                  28
                                                                                                                 -10-
                                                                                                  STIPULATED PROTECTIVE ORDER;
                                                                                                  CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                   2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                                   3   Protected Material to any person or in any circumstance not authorized under this
                                                                   4   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                                   5   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                                   6   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                                   7   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                                   8   and (d) request such person or persons to execute the “Acknowledgment and
                                                                   9   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                                  10   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                  11         PROTECTED MATERIAL
FORAN GLENNON PALANDECH PONZI &




                                                                  12         When a Producing Party gives notice to Receiving Parties that certain
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13   inadvertently produced material is subject to a claim of privilege or other protection,
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                           (510) 740-1500




                                                                  15   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                                  16   may be established in an e-discovery order that provides for production without prior
                                                                  17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                                  18   parties reach an agreement on the effect of disclosure of a communication or
                                                                  19   information covered by the attorney-client privilege or work product protection, the
                                                                  20   parties may incorporate their agreement in the stipulated protective order submitted to
                                                                  21   the court.
                                                                  22   12.   MISCELLANEOUS
                                                                  23         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                                  24   person to seek its modification by the Court in the future.
                                                                  25         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                  26   Protective Order no Party waives any right it otherwise would have to object to
                                                                  27   disclosing or producing any information or item on any ground not addressed in this
                                                                  28
                                                                                                               -11-
                                                                                                STIPULATED PROTECTIVE ORDER;
                                                                                                CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                                   2   ground to use in evidence of any of the material covered by this Protective Order.
                                                                   3         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                                                   4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                                                   5   only be filed under seal pursuant to a court order authorizing the sealing of the
                                                                   6   specific Protected Material at issue. If a Party's request to file Protected Material
                                                                   7   under seal is denied by the court, then the Receiving Party may file the information in
                                                                   8   the public record unless otherwise instructed by the court.
                                                                   9   13.   FINAL DISPOSITION
                                                                  10         After the final disposition of this Action, as defined in paragraph 4, within 60
                                                                  11   days of a written request by the Designating Party, each Receiving Party must return
FORAN GLENNON PALANDECH PONZI &




                                                                  12   all Protected Material to the Producing Party or destroy such material. As used in this
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14   summaries, and any other format reproducing or capturing any of the Protected
                                           (510) 740-1500




                                                                  15   Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                                  16   Party must submit a written certification to the Producing Party (and, if not the same
                                                                  17   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                                  18   (by category, where appropriate) all the Protected Material that was returned or
                                                                  19   destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                                  20   abstracts, compilations, summaries or any other format reproducing or capturing any
                                                                  21   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                                  22   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                                                  23   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                                                  24   reports, attorney work product, and consultant and expert work product, even if such
                                                                  25   materials contain Protected Material. Any such archival copies that contain or
                                                                  26   constitute Protected Material remain subject to this Protective Order as set forth in
                                                                  27   Section 4 (DURATION).
                                                                  28
                                                                                                               -12-
                                                                                                STIPULATED PROTECTIVE ORDER;
                                                                                                CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1   14.   Any violation of this Order may be punished by any and all appropriate
                                                                   2   measures including, without limitation, contempt proceedings and/or monetary
                                                                   3   sanctions.
                                                                   4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                                                   5

                                                                   6   Dated: October 10, 2018         KANTOR & KANTOR, LLP
                                                                   7
                                                                                                       By:   /s/ Corrine Chandler
                                                                   8                                         GLENN R. KANTOR
                                                                                                             MITCHELL O. HEFTER
                                                                   9                                         CORINNE CHANDLER
                                                                                                       Attorneys for Plaintiff
                                                                  10                                   LOVADA WORKMAN
                                                                  11
FORAN GLENNON PALANDECH PONZI &




                                                                  12   Dated: October 10, 2018         FORAN GLENNON PALANDECH
                                                                                                       PONZI & RUDLOFF PC
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13
                                        ATTORNEYS AT LAW




                                                                                                       By:   /s/ Edward P. Murphy
          RUDLOFF PC




                                                                  14
                                           (510) 740-1500




                                                                                                             EDWARD P. MURPHY
                                                                  15                                   Attorney for Defendant DEARBORN NATIONAL
                                                                                                       LIFE INSURANCE COMPANY
                                                                  16

                                                                  17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                  18

                                                                  19   DATED: 10/11/18
                                                                  20   _______________/S/___________________
                                                                  21   Suzanne H. Segal
                                                                       United States Magistrate Judge
                                                                  22

                                                                  23

                                                                  24

                                                                  25
                                                                  26

                                                                  27

                                                                  28
                                                                                                                -13-
                                                                                                 STIPULATED PROTECTIVE ORDER;
                                                                                                 CASE NO.: 2:17-CV-04515-ODW(SSx)
                                                                   1                                         EXHIBIT A
                                                                   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                   3

                                                                   4   I, _____________________________ [print or type full name], of
                                                                   5   _______________________________ [print or type full address], declare under
                                                                   6   penalty of perjury that I have read in its entirety and understand the Stipulated
                                                                   7   Protective Order that was issued by the United States District Court for the Central
                                                                   8   District of California on October ____, 2018 in the case of “Lovada Workman,
                                                                   9   Plaintiff v. Dearborn National Life Insurance Company, Defendants”, Case Number.
                                                                  10   2:17-CV-04515-ODW-SS. I agree to comply with and to be bound by all the terms
                                                                  11   of this Stipulated Protective Order and I understand and acknowledge that failure to
FORAN GLENNON PALANDECH PONZI &




                                                                  12   so comply could expose me to sanctions and punishment in the nature of contempt. I
                                  2000 POWELL STREET, SUITE 900
                                  EMERYVILLE, CALIFORNIA 94608




                                                                  13   solemnly promise that I will not disclose in any manner any information or item that
                                        ATTORNEYS AT LAW
          RUDLOFF PC




                                                                  14   is subject to this Stipulated Protective Order to any person or entity except in strict
                                           (510) 740-1500




                                                                  15   compliance with the provisions of this Order.
                                                                  16   I further agree to submit to the jurisdiction of the United States District Court for the
                                                                  17   Central District of California for the purpose of enforcing the terms of this Stipulated
                                                                  18   Protective Order, even if such enforcement proceedings occur after termination of
                                                                  19   this action. I hereby appoint __________________________ [print or type full name]
                                                                  20   of _______________________________________ [print or type full address and
                                                                  21   telephone number] as my California agent for service of process in connection with
                                                                  22   this action or any proceedings related to enforcement of this Stipulated Protective
                                                                  23   Order.
                                                                  24   Date: ______________________________________
                                                                  25   City and State where sworn and signed: _________________________________
                                                                  26

                                                                  27   Printed name: _______________________________
                                                                  28   Signature: __________________________________
                                                                                                                -14-
                                                                                                 STIPULATED PROTECTIVE ORDER;
                                                                                                 CASE NO.: 2:17-CV-04515-ODW(SSx)
